DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 07/18/2022.

Allowable Subject Matter
3.	Claims 1-14, 16, 18-21, 23 and 25-26 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Trott et al. does not teach or suggest obtaining an indicator of variation of signal strengths for at least three signals; and determining, based on the indicator of variation, whether the UE is airborne, wherein said at least three signals comprise a first signal received at the UE, a second signal received at the UE, and a third signal received at the UE, the first signal is transmitted by a first network node for a first cell, the second signal is transmitted by a second network node for a second cell that is different from the first cell, the third signal is transmitted by a third network node for a third cell that is different from the first cell and the second cell, the first network node is different from the second network node and the third network node, the second network node is different from the third network node, and the signal strengths include a first signal strength of the first signal measured at the UE, a second signal strength of the second signal measured at the UE, and a third signal strength of the third signal measured at the UE. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631